EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 7, line 2, after “is”, delete “a surface-treated one” and insert “surface-treated”.
Claim 15, line 4, after “a fiber,” and before “a column”, insert “or”.
Claim 16, line 2, after “wherein the” and before “filler”, insert “inorganic”.
Claim 16, line 2, after “of the” and before “filler”, insert “inorganic”.










Authorization for this examiner’s amendment was given in an interview with Alexey Saprigin on 19 March 2021.
STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance. Claims 1, 4, 6, and 16 are allowable over the “closest” prior art Akita et al. (US 2014/0255765 A1, “Akita”) in view of Tatsuki et al. (JP 2000-173558 A, “Tatsuki”); claim 7 is allowable over the “closest” prior art Akita in view of Tatsuki and further in view of Heo et al. (US 2013/0130150 A1, “Heo”); claims 14-15 are allowable over the “closest” prior art Akita in view of Tatsuki and further in view of Nakazawa et al. (US 5,298,234, “Nakazawa”) for the following reasons:
Akita discloses a packaging material 110 for an electrochemical cell, i.e. packaging material for power storage device, made of a base material layer 112, i.e. substrate, an adhesive layer 113, a barrier layer 114 made from a metal foil, and a sealant layer made of an insulating layer 114b, an acid-modified polyolefin layer 115, and an adhesive layer 116, i.e. layers 114b, 115, and 116 corresponding to a three-layered sealant layer.
Tatsuki teaches a layer of modified polypropylene containing insulating particles such as aluminum oxide, i.e. inorganic filler, to prevent short circuiting.
Heo teaches a surface-treatment agent for inorganic particles provides enhanced strength.
Nakazawa teaches inorganic filler having a spherical shape and being primary and secondary particles, i.e. primary and secondary fillers, in olefins.
However, there is no disclosure nor suggestion from Akita that the layer 114b, i.e. the first filler-free layer facing the metal foil layer, is an acid-modified polyolefin resin, as now required by all the present claims. Instead, Akita discloses the layer 114b is a 
Upon updating the searches, a new reference, namely Fung et al. (US 2015/0104698 A1, “Fung”), came to the examiner’s attention. Fung discloses a packaging material having a substrate 20, bonding layer 30, i.e. adhesive layer, aluminum foil layer 40, i.e. metal foil layer, and an innermost layer 70. Fung further discloses the innermost layer 70 is a single- or multi-layered resin film made from polyolefins, including maleic-modified acid propylene, i.e. an acid-modified polyolefin.
However, there is no disclosure nor suggestion from Fung as to the innermost layer 70 being a three-layered structure and having inorganic filler, nor having a first inorganic-filler free layer, an inorganic-filler containing layer, and a second inorganic-filler free layer such that the inorganic-filler containing layer is sandwiched between the first inorganic-filler free layer and the second inorganic filler-free layer.
Thus, it is clear that Akita, Tatsuki, Heo, Nakazawa, and Fung, either alone or in combination, do not disclose or suggest the present invention.

Further, Applicant’s amendment overcomes the claim objections of record and the 35 U.S.C. 112(b) rejection of record.

In light of the above, the present claims are passed to issue.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450.  The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/STEVEN A RICE/Examiner, Art Unit 1787     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787